DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 5, 9, 11, 15, and 19 are objected to because of the following informalities:
Claims 1 and 11, before “order” (claim 1, line 6; claim 11, line 5), should insert – an --.
Claims 5 and 15, “the sequence of welds” (line 2) lacks antecedent basis.
Claim 9, “a welding tool” (line 3) should be – the welding tool --.
Claim 19, “a welding tool” (line 2) should be – the welding tool --.
Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 11 recite an abstract idea of “determine a performance score for the one or more welds based on whether the location or order of the one or more welds corresponds to a predetermined criteria” (Mental Processes).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. “[M]onitor one or more welds performed using a welding tool, wherein the monitoring includes monitoring a location or order of the one or more welds” is directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). A processing circuitry and storage memory are directed to a generic processor. Recitation of a generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “monitor one or more welds performed using a welding tool, wherein the monitoring includes monitoring a location or order of the one or more welds” is directed to insignificant extra solution activities of data gathering (see MPEP 2106.05(g)). A processing circuitry and storage memory are directed to a generic processor. Recitation of a generic processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).

The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2-4, 6, 8, 12-14, 16, and 18 are directed to an abstract idea.
Claims 7, 9, 17, and 19 are directed to insignificant extra solution activities.
Claims 5, 10, 15, and 20 are directed to practical applications. Thus, they are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2016/0039053).

Regarding claims 1 and 11, Becker et al. (‘053) discloses a weld system and method (Fig. 1), comprising:
	processing circuitry (20); and

		monitor one or more welds performed using a welding tool (paragraph 0084, lines 34-40; paragraph 0087, lines 5-10), wherein the monitoring includes monitoring a location of the one or more welds (paragraph 0034, lines 34-38);
		determine a performance score for the one or more welds based on whether the location of the one or more welds corresponds to a predetermined criteria (paragraph 0233, lines 1-21). 

While Becker et al. (‘053) does not disclose monitoring order of the one or more welds, the limitation is an optional limitation because it is recited in the alternative form.

Regarding claims 2 and 12, Becker et al. (‘053) discloses the performance score is additionally based on one or more of lengths of the welds (paragraph 0233, lines 1-21), a number of completed welds (paragraph 0278, lines 6-11).

While Becker et al. (‘053) does not disclose the performance score is additionally based on a measured weld technique, weld equipment settings, or a number of missed welds, the limitations are optional limitations because they are recited in the alternative form.


 
Regarding claims 5 and 15, while Becker et al. (‘053) does not disclose the machine readable instructions, when executed, further cause the processing circuitry to prohibit welding when the sequence of welds does not correspond to the predetermined criteria, the limitation depends from the optional limitation of monitoring order of the one or more welds; thus, the limitation is an optional limitation.

Regarding claims 6 and 16, Becker et al. (‘053) discloses the one or more welds comprise one or more simulated welds (paragraph 0083, lines 2-6). 
 
Regarding claims 7 and 17, Becker et al. (‘053) discloses a display screen configured to display the one or more simulated welds (paragraph 0175, lines 8-11). 
 
Regarding claims 8 and 18, Becker et al. (‘053) discloses the one or more welds comprise one or more live welds (paragraph 0175, lines 8-11). 
 
Regarding claims 9 and 19, Becker et al. (‘053) discloses one or more cameras, wherein the machine readable storage device further comprises machine readable instructions which, when executed, cause the processing circuitry to track a welding . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker et al. (US 2020/0254572).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned 

Regarding claims 1 and 11, Becker et al. (‘572) discloses a weld system (Fig. 2), comprising:
	processing circuitry (134); and
	a machine readable storage device (136) comprising machine readable instructions which, when executed, cause the processing circuitry (paragraph 0023, lines 1-4) to:
		monitor one or more welds performed using a welding tool (paragraph 0033, lines 3-10), wherein the monitoring includes monitoring a location (paragraph 0033, lines 7-9) or order of the one or more welds (paragraph 0033, lines 10-13); and
		determine a performance score for the one or more welds based on whether the location or order of the one or more welds corresponds to a predetermined criteria (paragraph 0033, lines 10-17).

Regarding claims 2 and 12, Becker et al. (‘572) discloses the performance score is additionally based on one or more of a measured weld technique (paragraph 0078, lines 17-21), weld equipment settings (paragraph 0078, lines 17-21).

While Becker et al. (‘053) does not disclose the performance score is additionally based on one or more of lengths of the welds, a number of completed welds, or a number of 

Regarding claims 3 and 13, Becker et al. (‘572) discloses the predetermined criteria comprises an ordered sequence of welding locations (paragraph 0033, lines 10-13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (‘572).

Regarding claims 10 and 20, Becker et al. (‘572) discloses mock or a live welding-type power supply (28) (paragraph 0047, lines 3-8), wherein the machine readable storage device further comprises machine readable instructions which, when executed, cause 

However, Becker et al. (‘572) does not expressly disclose setting welding parameters of the mock or live welding-type power supply based on the welding tool location. It would have been obvious to provide a welding tool location based on the welding location.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Becker et al. (‘572) with a welding tool location based on the welding location for the purpose of setting welding parameters of the welding-type power supply for welding operation (paragraph 0050, lines 13-14).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albrecht et al. (US 2017/0200395) discloses methods and apparatus for weld training (Abstract, line 1).
Hsu et al. (US 2016/0267806) discloses methods and apparatus to provide visual information associated with welding operations (Abstract, lines 1-2).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 20, 2021